DETAILED ACTION
	This is in response to communication received on 8/26/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 12/7/20 and 3/4/21.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Barlow US Patent Number 5,849,838 hereinafter BARLOW further in view of Patel et al. US 2015/0274946 hereinafter PATEL, Sarkis US PGPub 2014/0087156 hereinafter SARKIS and Mrozinski US Patent Number 5,399,373 hereinafter MROZINSKI on claim 23-30 are withdrawn because the claims have been amended.  
Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Barlow US Patent Number 5,849,838 hereinafter BARLOW further in view of Patel et al. US 2015/0274946 hereinafter PATEL, Sarkis US PGPub 2014/0087156 hereinafter SARKIS and Hermann US Patent Number 4,919,721 hereinafter HERMANN.
As for claim 1, BARLOW teaches "This invention relates to an aqueous emulsion scratch cover composition for covering scratches in finished wooden furniture and other finished wooden articles" (column 1, lines 6-8) and "In addition to the dyes, optionally, from about 0.01 % to 1 % by weight of the total composition of finely divided non-water dispersible pigments also can be-included to assist in matching the color of the a method of using a composition for a wood restorer with a stain.
BARLOW is silent on dusting a wood surface and mopping the wood surface with clean water to form a cleaned wood surface.
However, Examiner notes that dusting wooden surface, mopping wooden surfaces and wiping wooden surfaces is not only very well-known known to the ordinary artisan, but also standard household knowledge. It is well within the skill of the ordinary artisan to have dusting a wood surface and mopping the wood surface with clean water to form a cleaned wood surface in the process of BARLOW. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the LIMITATION.  It is the position of the examiner that the criticality on the cleaning the surface of the wood using well-known methods does not provide patentable distinction as the cleaning process appears to incidental to the overall process of coating absent evidence.
BARLOW further teaches "The composition is simply wipes over a scratch or blemish on a finished piece of wood using a cloth to enable the composition to contact the underlying damaged wood and color the scratch to substantially the original color of the finish" (column 9, lines 51-55), i.e. wiping the cleaned wood surface using a composition to cleanse and restore the cleaned wood surface.
BARLOW further teaches "These and other objects of the present invention are provided by an aqueous oil-in-water emulsion scratch cover composition for wooden furniture and other finished wooden articles comprising ... C. an effective amount, more preferably from about 0.01 % to 5% of the total composition, and most preferably from wherein the composition comprises a polymer emulsion ... a stain and a first water, wherein the water forms the balance of the composition.
BARLOW is silent on wherein the polymer emulsion comprises a styrene acrylic copolymer emulsion and a high density polyethylene emulsion.
However, BARLOW does teach “The manufacturer describes these polymeric electrostatic emulsifiers as being predominantly high molecular weight polyacrylic acid polymers” (column 4, lines 31-34), i.e. an acrylic polymer emulsion.
SARKIS teaches "Floor care programs today are primarily used to both protect and enhance the appearance of a floor substrate" (paragraph 2, lines 1-2).
SARKIS further teaches “the first polymer composition may comprise an acrylic emulsion polymer, a vinyl emulsion polymer, a vinyl-acrylic emulsion polymer, a styrene-acrylic emulsion polymer, a styrene-butadiene emulsion polymer, or a combination thereof” (paragraph 8, lines 12-16), i.e. wherein a styrene-acrylic emulsion polymer is a known equivalent to the acrylic polymer emulsion.
It would have been obvious to use a styrene-acrylic emulsion polymer in the process of BARLOW such that wherein the polymer emulsion comprises a styrene acrylic copolymer emulsion because SARKIS teaches that it was a known equivalent to BARLOW’s acrylic emulsion.
PATEL teaches "The present invention relates to a liquid or semisolid wood-filling composition" (paragraph 10, lines 1-2) and "The described invention relates in general to compositions for repairing wood and similar surfaces" (paragraph 2, lines 1-2). 
PATEL further teaches “(d) a slump resister, wherein the slump resister further includes high-density polyethylene fibers" (claim 12, lines 12-13) and "(e) water" (claim 12, line 17), i.e. a high density polyethylene emulsion ... a first water, wherein the first water forms the balance of the composition.
PATEL further teaches "This composition further includes one or more styrene butadiene rubber (SBR) polymers and glass or ceramic microspheres that provide superior product performance, primarily with regard to durability and stainability" (paragraph 10, lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a polymer emulsion wherein the polymer emulsion includes a high density polyethylene emulsion in the process of BARLOW because PATEL teaches that including such a polymer provides slump resistance in the coating.
BARLOW teaches “Pigments of the 20 type commonly used in stains for wood may be of some value such as titanium dioxide, especially when added as a nonaqueous dispersion such as in a C12-C15 alkyl benzoate dispersant” (column 7, lines 20-24), i.e. wherein the stain of BARLOW is taught as a mixture of titanium dioxide and nonaqueous dispersion.

HERMANN teaches “For this purpose, a mixture of 1.5 parts of carbon black and 17 parts of the aforementioned cryptocrystalline, amorphous silicon dioxide is milled and 25 mixed with addition of pigment dispersers in a ball mill” (column 3, lines 23-26) and see further examples 2, 4, 5 for further discussion.
It would have been obvious to one of ordinary skill in the art to include a black pigment in the pigment emulsion of BARLOW because HERMANN teaches that such a pigment can provide stains to the wood.
As for claim 24, BARLOW is silent on dusting a wood surface or wherein step a) comprises dusting the wood surface with a dust rag and wiping mopping the wood surface with a clean, water dampened cloth to form the cleaned surface.
However, Examiner notes that the use of a dust rag and a mop to clean a surface using water is more than well-known in the specific art of wood surfaces to the ordinary, but well-known the layman. 
It is well within the skill of the ordinary artisan to have dusting a wood surface and mopping the wood surface with clean water to form a cleaned wood surface… wherein step a) comprises dusting the wood surface with a dust rag and wiping mopping the wood surface with a clean, water dampened cloth to form the cleaned surface in the process of BARLOW. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the LIMITATION.  It is the 
As for claim 25, BARLOW further teaches "The composition is simply wipes over a scratch or blemish on a finished piece of wood using a cloth to enable the composition to contact the underlying damaged wood and color the scratch to substantially the original color of the finish" (column 9, lines 51-55), i.e. wiping the cleaned wood surface with a clean, composition-dampened cloth to cleanse and restore the cleaned wood surface.
As for claim 26, BARLOW further teaches "The composition is simply wipes over a scratch or blemish on a finished piece of wood using a cloth to enable the composition to contact the underlying damaged wood and color the scratch to substantially the original color of the finish" (column 9, lines 51-55), i.e. wherein the wood surface has a scratch and wherein the composition reduces the appearance of the scratch.
As for claim 27, BARLOW teaches "This invention relates to an aqueous emulsion scratch cover composition for covering scratches in finished wooden furniture and other finished wooden articles" (column 1, lines 6-8) and "In addition to the dyes, optionally, from about 0.01 % to 1 % by weight of the total composition of finely divided non-water dispersible pigments also can be-included to assist in matching the color of the underlying wood to the finished wood surface" (column 7, lines 14-18), i.e. a method of using a composition for a wood restorer with a stain.
BARLOW is silent on sweeping a wood surface and mopping the wood surface with clean water to form a cleaned wood surface.
sweeping a wood surface and mopping the wood surface with clean water to form a cleaned wood surface in the process of BARLOW. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the LIMITATION.  It is the position of the examiner that the criticality on the cleaning the surface of the wood using well-known methods does not provide patentable distinction as the cleaning process appears to incidental to the overall process of coating absent evidence.
BARLOW further teaches "The composition is simply wipes over a scratch or blemish on a finished piece of wood using a cloth to enable the composition to contact the underlying damaged wood and color the scratch to substantially the original color of the finish" (column 9, lines 51-55), i.e. wiping the cleaned wood surface using a composition to cleanse and restore the cleaned wood surface.
BARLOW further teaches "These and other objects of the present invention are provided by an aqueous oil-in-water emulsion scratch cover composition for wooden furniture and other finished wooden articles comprising ... C. an effective amount, more. preferably from about 0.01 % to 5% of the total composition, and most preferably from about 0.05% to 0.5%, of a polymeric electrostatic emulsifier for forming oil-in-water emulsions which is a modified polymer ... D. water comprising the balance of the composition to form an oil-in-water emulsion wherein the composition is substantially free of any added volatile organic solvents" (column 2, lines 66 - column 3, line 1 ), and wherein the composition comprises a polymer emulsion ... a stain and a first water, wherein the water forms the balance of the composition in ranges that appear to overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
BARLOW is silent on wherein the polymer emulsion comprises a styrene acrylic copolymer emulsion and a high density polyethylene emulsion.
However, BARLOW does teach “The manufacturer describes these polymeric electrostatic emulsifiers as being predominantly high molecular weight polyacrylic acid polymers” (column 4, lines 31-34), i.e. an acrylic polymer emulsion.
SARKIS teaches "Floor care programs today are primarily used to both protect and enhance the appearance of a floor substrate" (paragraph 2, lines 1-2).
SARKIS further teaches “the first polymer composition may comprise an acrylic emulsion polymer, a vinyl emulsion polymer, a vinyl-acrylic emulsion polymer, a styrene-acrylic emulsion polymer, a styrene-butadiene emulsion polymer, or a combination thereof” (paragraph 8, lines 12-16), i.e. wherein a styrene-acrylic emulsion polymer is a known equivalent to the acrylic polymer emulsion.
styrene-acrylic emulsion polymer in the process of BARLOW such that wherein the polymer emulsion comprises a styrene acrylic copolymer emulsion because SARKIS teaches that it was a known equivalent to BARLOW’s acrylic emulsion.
PATEL teaches "The present invention relates to a liquid or semisolid wood-filling composition" (paragraph 10, lines 1-2) and "The described invention relates in general to compositions for repairing wood and similar surfaces" (paragraph 2, lines 1-2). 
PATEL further teaches “(d) a slump resister, wherein the slump resister further includes high-density polyethylene fibers" (claim 12, lines 12-13) and "(e) water" (claim 12, line 17), i.e. a high density polyethylene emulsion ... a first water, wherein the first water forms the balance of the composition.
PATEL further teaches "This composition further includes one or more styrene butadiene rubber (SBR) polymers and glass or ceramic microspheres that provide superior product performance, primarily with regard to durability and stainability" (paragraph 10, lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a polymer emulsion wherein the polymer emulsion includes a high density polyethylene emulsion in the process of BARLOW because PATEL teaches that including such a polymer provides slump resistance in the coating.
BARLOW teaches “Pigments of the 20 type commonly used in stains for wood may be of some value such as titanium dioxide, especially when added as a nonaqueous dispersion such as in a C12-C15 alkyl benzoate dispersant” (column 7, 
HERMANN teaches “The invention relates to air-drying and finishing coats for wood” (abstract, lines 1-2) and “Pigments are added to the stain to provide the varnish with a specific shade of color and to lower the sensitivity towards ultraviolet light, so that the yellowing effect is kept as low as possible” (column 2, lines 27-3)
HERMANN teaches “For this purpose, a mixture of 1.5 parts of carbon black and 17 parts of the aforementioned cryptocrystalline, amorphous silicon dioxide is milled and 25 mixed with addition of pigment dispersers in a ball mill” (column 3, lines 23-26) and see further examples 2, 4, 5 for further discussion. It would have been within the skill of the ordinary artisan at the time of effective filing to design the compositional values of the pigment dispersion such that a desired color is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
It would have been obvious to one of ordinary skill in the art to include a black pigment in the pigment emulsion of BARLOW because HERMANN teaches that such a pigment can provide stains to the wood.


As for claim 28, BARLOW is silent on dusting a wood surface or wherein step a) comprises dusting the wood surface with a dust rag and wiping mopping the wood surface with a clean, water dampened cloth to form the cleaned surface.
However, Examiner notes that the use of a dust rag and a mop to clean a surface using water is more than well-known in the specific art of wood surfaces to the ordinary, but well-known the layman. 
It is well within the skill of the ordinary artisan to have dusting a wood surface and mopping the wood surface with clean water to form a cleaned wood surface… wherein step a) comprises dusting the wood surface with a dust rag and wiping mopping the wood surface with a clean, water dampened cloth to form the cleaned surface in the process of BARLOW. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the LIMITATION.  It is the position of the examiner that the criticality on the cleaning the surface of the wood using well-known methods does not provide patentable distinction as the cleaning process appears to incidental to the overall process of coating absent evidence.
As for claim 29, BARLOW further teaches "The composition is simply wipes over a scratch or blemish on a finished piece of wood using a cloth to enable the composition to contact the underlying damaged wood and color the scratch to substantially the original color of the finish" (column 9, lines 51-55), i.e. wiping the cleaned wood surface with a clean, composition-dampened cloth to cleanse and restore the cleaned wood surface.
As for claim 30, BARLOW further teaches "The composition is simply wipes over a scratch or blemish on a finished piece of wood using a cloth to enable the composition wherein the wood surface has a scratch and wherein the composition reduces the appearance of the scratch.

Response to Arguments
Applicant's arguments filed 8/26/21 have been fully considered but they are not persuasive.
Examiner notes that most of Applicant’s Arguments do not apply to the current rejection. The only argument which substantially challenges the current rejection is the assertion that PATEL and BARLOW are not analogous prior art because PATEL is a wood filler and BARLOW is a wood restorer. Examiner notes that Applicant has not considered that PATEL and BARLOW are within the overall art of coating and repairing wood surfaces, in particular treating scratches. Applicant appears to be making asserting that they are different art merely because their vernacular is different, but the actual application and the purpose of the inventions are directly specifically to repairing wood. 
Examiner also notes that Applicant has attempted to provide several outside references to limit the language used in the claim, however these outside references do not take into account other factors, such as synonyms and specifically attempt to read in structure not recited in the claims or the specification.
Applicant’s arguments are not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717